Order entered June 11, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-00871-CV

                                  ERIC DRAKE, Appellant

                                               V.

                TRAVELERS INDEMNITY COMPANY, ET AL, Appellee

                      On Appeal from the 68th Judicial District Court
                                  Dallas County, Texas
                            Trial Court Cause No. 13-01062

                                           ORDER
       We GRANT appellant’s June 9, 2014 motion for extension of time to file brief and

ORDER the brief be filed no later than July 14, 2014. Appellant is cautioned that no further

extensions will be granted absent exigent circumstances.


                                                     /s/   ADA BROWN
                                                           JUSTICE